DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following claims and language can be considered to be “intended use” and should be revised.  
Claim 10: “is adapted to provide the fraud score”, and 
Claim 11: “is 25adapted to refuse authorisation for the transaction”.


Optional Language
Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”).  
The following claims and language can be considered to be “optional language limitations” and should be revised.  
Claims 1, 12, and 14: “if the transaction pending authorisation is authorised, add a transaction data record for that transaction to the transaction cache”.
Non-Functional Descriptive Material
Claims 3-8 and 15 contain non-functional descriptive material and as such will not differentiate claims from the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Claim 3: “wherein a transaction velocity 25is a sum of transaction amounts for all transactions...”  
Claim 4: “wherein one or more of the 30velocity rules relates to a defined purchased product or service type.”
Claim 5: “wherein one or more of the velocity rules relates to a defined merchant type.”
Claim 6: “wherein one or more of the velocity rules relates to a transaction type.”
Claim 7: “the transaction type is a Cardholder 10Not Present transaction.” 
Claim 8: “one or more of the transaction data elements is defined by ISO 8583”, and 
Claim 15: “a transaction velocity is a sum of transaction amounts for all transactions for an account number conforming...”

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-15 are rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or 
Claim 1 recites a method for deciding whether to record the transaction by looking at historical data of past transactions, which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, commercial interactions involving marketing or sales activities or behaviors). Specifically, claim 1 recites “receive an authorisation request… use the transaction data records in the transaction cache to calculate function values for one or more predetermined functions for the account number associated with the transaction pending authorisation… if the transaction pending authorisation is authorised, add a transaction data record for that transaction to the transaction cache.  Claims 12 and 14 recite a similar abstract idea. 
This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but merely links the use of the judicial exception to a particular technological environment or field of use.   The claim’s technical elements such as “cache”, “processor”, “network” and “computing node”, used in receiving, retrieving, processing, and recording data, considered individually or in combination, are merely using/applying a computer as a tool to perform an abstract idea.   Further, 
Independent claim 12 introduces the additional element of “terminals”. This is part of a computer system that is being used as a tool to perform the abstract idea.
Claims 2-11 and 13-15 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.
Therefore, claims 1-15 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573 U.S. 2014.

Claim Rejections- 35 USC §112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm 
Claim 1 recites "use the transaction data records in the transaction cache to calculate function values”.  However, the specification does not provide details on what this/these limitations comprises.  At most the specification repeats the calculation happening and the process – “calculate function values for one or more predetermined functions for the account number associated with the transaction pending authorisation, wherein the function values are determined from the transaction data elements of the transaction data records for that account number; provide the calculated function values to the transaction network.” See page 2 line 20-28.  In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient 
Claims 12 and 15 also recite the idea of using the algorithms or steps/procedures.   Thus these claims and their dependent claims are rejected for lack of support in the specification for the claim limitations.  
Similarly, claims 4, 5, and 6 recites "wherein one of the transaction data elements defines… wherein one or more of the velocity rules relates to a defined”.  However, the specification does not provide details on what this/these limitations comprises.  At most the specification explain (1) what the data element may be – e.g., “transaction data elements in a transaction data record may be a transaction amount” P2, L31-32, “One of the transaction data elements in a transaction data record may be a transaction time” P2, L30-31; and (2) repeating that the “transaction data elements may define…” – e.g., “one of the transaction data elements may define a purchased product or service type” P3, L4.  The specification never explain how the data defines the type wherein the velocity rules become related to the type.  In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161.01I).

Not in Specification
Claim 9 recites “the fraud scoring system uses the transaction velocities in providing a fraud score”.   This phrase and concept only appears in the claims portion of Applicant's disclosure. As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)).   The closest the specification’s explanation of the “transaction velocities” concept are (1) defining transaction velocities as “a sum of transaction amounts for all transactions for an account number conforming with a velocity rule for that transaction velocity in a predetermined period of time” in P2, L33-P3, L2; and (2) mentioning its use without explaining how – “uses the transaction velocities in providing a fraud score for the transaction pending authorisation”, in P3, L15-16.
Thus, claims 9 and its dependent claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112:


Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The meaning of the claim limitations that include the phrase “computing node is adapted to perform… the function values are determined from the transaction data elements of the transaction data records for that account number… if the transaction pending authorisation is authorised” is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how to determine what is actually required for authorization.  The closest the specification describes the process is that fraud score can be used to make the determination – e.g. “fraud scoring system may be adapted to provide the fraud score to the  transaction network for use in determining whether to authorise the transaction pending authorisation” see P3, L17-19 (for transaction network) and P8, L1-2 (for issuer).  The specification is silent as to what constitute the authorization criteria.  Claims 12 and 14 recite a similar claim elements and constructs.  Thus, these claims and their dependent 
For the same reason, claim 10 is also rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The meaning of the claim limitations that include the element “…to the transaction network for use in determining whether to authorise the transaction”, is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand what constitute the authorization criteria.  Thus, claim 10 is rejected as being indefinite for failing to particularly point out and distinctly claim.  
In addition, the meaning of the claim 1 limitations that include the phrase “use the transaction data records in the transaction cache to calculate function values for one or more predetermined functions… provide the calculated function values to the transaction network.”  Under broadest reasonable interpretation, the computer node never calculated the function value.   Thus, it is unclear how it can provide the value to the transaction network.  The applicant is invited to positively recite the calculating elements to make the claim language clear.  As is, .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 12 limitations “computing node is adapted to perform… receive… calculate”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “adapted to”, coupled with functional language “receive” and “calculate”, without reciting 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1, 12 and its dependent claims are to be interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. As such, the claims are rejected under 35 USC 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Applicant may:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)           State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102(a)(2) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention

OR

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillmer (20030069820).
Regarding claim 1, Hillmer teaches
a computing node comprising a processor and a transaction cache, wherein the transaction cache comprises transaction data records for a plurality of account 5numbers, wherein each transaction data record comprises a plurality of transaction data elements for a transaction including the account number for that transaction, wherein the computing node is adapted to perform the following processes ([0013] and [0014]).



10use the transaction data records in the transaction cache to calculate function values for one or more predetermined functions for the account number associated with the transaction pending authorisation, wherein the function values are determined from the transaction data elements of the transaction data records for that account number (([0013], [0032] and [0036]).

15provide the calculated function values to the transaction network ([0032] and [0036]).

if the transaction pending authorisation is authorised, add a transaction data record for that transaction to the transaction cache ([0043]).

Regarding claim 2, Hillmer discloses  
one of the transaction data 20elements in a transaction data record is a transaction time ([0042]).

Regarding claim 3, Hillmer discloses  
one of the transaction data elements in a transaction data record is a transaction amount, and wherein the one or more predetermined functions are transaction velocities, wherein a transaction velocity 25is a sum of transaction amounts for all transactions for an account number conforming with a velocity rule for that transaction velocity in a predetermined period of time ([0031] and [0042]).

Regarding claim 4, Hillmer discloses
one of the transaction data elements defines a purchased product or service type, and wherein one or more of the 30velocity rules relates to a defined purchased product or service type ([0008]).

Regarding claim 5, Hillmer discloses  
one of the transaction data elements defines a merchant type, and wherein one or more of the velocity rules relates to a defined merchant type ([0009]).

Regarding claim 6, Hillmer discloses  
one of the transaction data elements defines a transaction type, and wherein one or more of the velocity rules relates to a transaction type ([0008] and [0042]).

Regarding claim 7, Hillmer discloses  
the transaction type is a Cardholder 10Not Present transaction ([0024] and [0033]).
 
Regarding claim 9, Hillmer discloses  
the computing node further comprises a fraud scoring system for the transaction network, wherein the fraud scoring system uses the transaction velocities in providing a fraud score for the transaction pending authorisation ([0047] and [0042]).

Regarding claim 10, Hillmer discloses  
the fraud scoring system is adapted to provide the fraud score to the transaction network for use in determining whether to authorise the transaction pending authorisation ([0047]).

Regarding claim 11, Hillmer discloses  
the fraud scoring system is 25adapted to refuse authorisation for the transaction pending authorisation on behalf of the transaction network if the fraud score is within predetermined parameters for refusal ([0047]).

Claim 12 is rejected using the same rationale that was used for the rejection of claim 1.
  
Claim 14 is rejected using the same rationale that was used for the rejection of claim 1.

Regarding claim 15, Hillmer discloses  
one of the transaction data elements in a transaction data record is a transaction time and another one of the transaction data elements is a transaction amount, and wherein the one or more predetermined 5functions are transaction velocities, wherein a transaction velocity is a sum of transaction amounts for all transactions for an account number conforming .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hillmer in view of Mori (20190182253).
Regarding claim 8, Hillmer does not disclose 
one or more of the transaction data elements is defined by ISO 8583.
Mori teaches 
one or more of the transaction data elements is defined by ISO 8583 ([0025]).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Hillmer to include 
one or more of the transaction data elements is defined by ISO 8583 based on the teaching of Mori
The motivation being to use a standard for systems that exchange electronic transaction information associated with a payment made by a user using a payment device or payment account for transaction authorization process.  See paragraph 25.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hillmer in view of Smith (20160283927).
Regarding claim 13, Hillmer does not disclose 
the transaction network processes transactions in accordance with EMV standards.
Smith teaches 
the transaction network processes transactions in accordance with EMV standards ([0003]).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Hillmer to include 
based on the teaching of Smith.  
The motivation being to have an authentication system that can communicates with a smart card reader in the POS terminal.  See paragraph 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Simanek (20170278325) teaches dynamic offline card authorization.
Soon-Shiong (20160072800) teaches synthetic genomic variant-based secure transaction devices, systems and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
	
/MARK GAW/
Examiner, Art Unit 3692

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698